Citation Nr: 1742576	
Decision Date: 09/26/17    Archive Date: 10/04/17

DOCKET NO.  11-14 973A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for hypertension. 

2.  Entitlement to service connection for hypertension. 

3.  Entitlement to a rating in excess of 10 percent for chondromalacia of the right knee.

4.  Entitlement to a rating in excess of 10 percent for chondromalacia of the left knee.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

L. Bush, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the U.S. Army from November 1978 to August 1992, from October 1996 to July 1997, and from January 2003 to July 2008. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland. 

In July 2016, the Board remanded these claims for additional development.  

The issue(s) of entitlement to a rating in excess of 10 percent for chondromalacia of the right knee and entitlement to a rating in excess of 10 percent for chondromalacia of the left knee are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's claim for entitlement to service connection for hypertension was last denied in a July 1994 rating decision.  He did not appeal that decision. 

2.  Since the July 1994 rating decision, new and material evidence has been received that relates to unestablished facts that are necessary to substantiate the claim for service connection for hypertension. 

3.  Resolving all reasonable doubt in favor of the Veteran, his hypertension is etiologically related to his active duty service. 



CONCLUSIONS OF LAW

1.  The July 1994 rating decision that denied service connection for hypertension is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2016).

2.  New and material evidence has been received since the July 1994 rating decision, and the claim for service connection for hypertension is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. §§ 3.156 (2016).

3.  The criteria for service connection for hypertension have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence 

In general, VA rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2016).  A finally disallowed claim may be reopened when new and material evidence is secured with respect to that claim. 38 C.F.R. § 3.156 (2016). "New" evidence is evidence not previously submitted to agency decisionmakers. Evidence is "material" if it relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156 (a) (2016).

The Veteran's claim for service connection for hypertension was last denied in a July 1994 rating decision, in part, because the evidence did not show a then-current diagnosis of hypertension.  He did not appeal this decision and it is now final.  Since then, evidence has been received showing a current diagnosis of hypertension and additional service treatment records indicating that the Veteran had elevated blood pressure readings in service and a diagnosis of labile hypertension.  See VA Medical Treatment Records and April 2009 STRs. This evidence is new and material and raises the possibility of substantiating the claim; therefore it is reopened.

Service Connection

The Veteran contends that his hypertension had its onset in service. 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  In order to establish service connection for a claimed disability, the following three elements must be satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship (nexus) between the present disability and the disease or injury incurred or aggravated during service.  Hickson v. West, 12 Vet. App. 246 (1999). The requirement of a current disability is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim. McClain v. Nicholson, 21 Vet. App. 319 (2007).

The Board finds that service connection is warranted for hypertension.  The Veteran has a current diagnosis of hypertension as evidenced by his VA and private medical treatment records.  He has been medicated to stabilize this condition.  Service treatment records contain a diagnosis of hypertension in April 2005, while the Veteran was still on active duty service.  See April 2005 STR.  Accordingly, the Board finds that the evidence of record indicates that the Veteran was diagnosed with hypertension while in service and that there have been continued observable problems related to hypertension since that time.  Owens v. Brown, 7 Vet. App. 429 (1995).  Under these circumstances, and granting the Veteran the benefit of the doubt in this matter, the Board finds that service connection for hypertension is warranted because the disability had its onset in service. 38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


ORDER

Entitlement to service connection for hypertension is granted. 


REMAND

Unfortunately, a remand is necessary for the remaining issues on appeal.  The Veteran was mostly recently provided a VA examination for his knee disabilities in August 2016.  Correia v. McDonald, 28 Vet. App. 158 (2016), requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  In other words, if there is not a discussion of these measurements in a VA examination report, the examination is inadequate unless the examiner determines that the listed range of motion testing cannot be conducted.  The August 2016 VA examination does not include the required joint testing described in Correia, and therefore, a new examination is warranted.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination to assess the current severity of his right and left knee disabilities.  The Veteran's electronic claims file should be made available to and reviewed by the examiner.  The examiner should provide a complete rationale for any opinions provided.

The examiner is asked to specifically test the range of motion in active motion, passive motion, weight-bearing, and non-weight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint. See Correia v. McDonald, 28 Vet. App. 158 (2016). 
If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

If there is evidence of pain on motion, the examiner should indicate the degree of range of motion at which such pain begins, as well as whether such pain on movement results in any loss of range of motion.

In addition, the examiner should provide information concerning the functional impact of the Veteran's service-connected right and left knee disabilities. 

2.  After undertaking any other development deemed appropriate, the RO will readjudicate the issues on appeal. If any benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

______________________________________________
JENNIFER HWA
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


